SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53095 CST HOLDING CORP. (Exact Name of Registrant as specified in its charter) Colorado 26-0460511 (State or other jurisdiction (IRS Employer File Number) of incorporation) 7060 B. South Tucson Way Centennial, Colorado (Address of principal executive offices) (zip code) 303-617-7531 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, September 30, 2010, was 9,696,000. FORM 10-Q CST Holding Corp. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements for the period ended June 30, 2010 Balance Sheet (Unaudited) 5 Statements of Operations (Unaudited) 6 Statements of Cash Flows (Unaudited) 7 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Item 4T. Controls and Procedures 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to CST Holding Corp. and our wholly-owned subsidiary, CST Oil & Gas Corporation. ITEM 1.FINANCIAL STATEMENTS CST HOLDING CORP. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended September 30, 2010 - 3 - CST HOLDING CORP. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 1 Consolidated statements of operations 2 Consolidated statements of cash flows 3 Notes to consolidated financial statements 5 - 4 - CST HOLDING CORP. CONSOLIDATED BALANCE SHEETS Dec. 31, Sept.30, 2010 (Unaudited) ASSETS Current assets Cash $ $ Related party receivables - Total current assets Fixed assets Accumulated depreciation ) ) Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Income taxes payable - Accrued payables Total current liabilities Total Liabilities Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 9,696,000 shares issued and outstanding Additional paid in capital Retained earnings (deficit) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. - 5 - CST HOLDING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended Sept. 30, 2009 Sept. 30, 2010 Spet. 30, 2009 Sept. 30, 2010 Sales (net of returns) - related party $ Cost of goods sold Gross profit Operating expenses: Depreciation General and administrative Income (loss) from operations Other income (expense): Other income - Income (loss) before provision for income taxes Provision for income tax - ) - ) Net income (loss) $ Net income (loss) per share (Basic and fully diluted) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements. - 6 - CST HOLDING CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Nine Months Ended Ended Sept. 30, 2009 Sept. 30, 2010 Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation Accounts receivable ) ) Prepaid expenses Accrued payables Net cash provided by (used for) operating activities Cash Flows From Investing Activities: Fixed assets ) ) Net cash provided by (used for) investing activities ) ) (Continued On Following Page) The accompanying notes are an integral part of the financial statements. - 7 - CST HOLDING CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Nine Months Nine Months Ended Ended Sept. 30, 2009 Sept. 30, 2010 Cash Flows From Financing Activities: Sale of common stock 44 - Distributions ) - Net cash provided by (used for) financing activities ) - Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $
